     Case 3:20-cv-00447-JLS-KSC Document 5 Filed 04/21/20 PageID.192 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVAUGHN LOVE,                                      Case No.: 3:20-cv-0447-JLS-KSC
12                              Petitioner,
                                                         ORDER REOPENING CASE AND
13   v.                                                  SETTING BRIEFING SCHEDULE
14   RAYMOND MADDEN, Warden,
15                              Respondent.
16
17         On March 9, 2020, Petitioner, proceeding pro se, submitted a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, along with a motion to proceed in forma
19   pauperis. In its April 17, 2020 Order, the Court denied the motion to proceed in forma
20   pauperis and dismissed this case without prejudice. Petitioner was instructed that to have
21   this case reopened he had to either pay the filing fee or provide adequate proof of his
22   inability to pay, no later than May 15, 2020.
23         On April 20, 2020, Petitioner paid the $5.00 filing fee pursuant to this Court’s
24   Order. Based on this Court’s review of the Petition, the Court ORDERS that this case be
25   reopened. Further, in accordance with Rule 4 of the rules governing petitions for a writ
26   of habeas corpus pursuant to 28 U.S.C. § 2254, and upon a preliminary review of the
27   Petition, IT IS ORDERED that:
28   ///

                                                     1
                                                                               3:20-cv-0447-JLS-KSC
     Case 3:20-cv-00447-JLS-KSC Document 5 Filed 04/21/20 PageID.193 Page 2 of 4



 1          1.      The Clerk of this Court shall promptly (a) serve a copy of the Petition and a
 2   copy of this Order on the Attorney General for the State of California, or her authorized
 3   agent; and (b) serve a copy of this Order on Petitioner.
 4          2.      If Respondent contends the Petition can be decided without the Court’s
 5   reaching the merits of Petitioner’s claims (e.g., because Respondent contends Petitioner
 6   has failed to exhaust any state remedies as to any ground for relief alleged in the Petition,
 7   or that the Petition is barred by the statute of limitations, or that the Petition is subject to
 8   dismissal under Rule 9 of the Rules Governing § 2254 Cases, or that all of the claims are
 9   procedurally defaulted, or that Petitioner is not in custody), Respondent shall file a
10   motion to dismiss pursuant to Rule 4 of the Rules Governing § 2254 Cases no later than
11   June 29, 2020. The motion to dismiss shall not address the merits of Petitioner’s claims,
12   but rather shall address all grounds upon which Respondent contends dismissal without
13   reaching the merits of Petitioner’s claims is warranted. 1 At the time the motion to
14   dismiss is filed, Respondent shall lodge with the Court all records bearing on
15   Respondent’s contention in this regard. A hearing date is not required for the motion to
16   dismiss.
17          3.      If Respondent files a motion to dismiss, Petitioner shall file his opposition, if
18   any, to the motion no later than July 29, 2020. At the time the opposition is filed,
19   Petitioner shall lodge with the Court any records not lodged by Respondent which
20   Petitioner believes may be relevant to the Court’s determination of the motion.
21          4.      Unless the Court orders otherwise, Respondent shall not file a reply to
22   Petitioner’s opposition to a motion to dismiss. If the motion is denied, the Court will
23   afford Respondent adequate time to respond to Petitioner’s claims on the merits.
24   ///
25
26
27   1
      If Respondent contends Petitioner has failed to exhaust any state remedies as to any ground for relief
     alleged in the Petition, the motion to dismiss shall also specify the state remedies still available to
28   Petitioner.

                                                         2
                                                                                          3:20-cv-0447-JLS-KSC
     Case 3:20-cv-00447-JLS-KSC Document 5 Filed 04/21/20 PageID.194 Page 3 of 4



 1         5.     If Respondent does not contend that the Petition can be decided without the
 2   Court reaching the merits of Petitioner’s claims, Respondent shall file and serve an
 3   answer to the Petition, as well as points and authorities in support of such answer, no later
 4   than June 29, 2020. At the time the answer is filed, Respondent shall lodge with the
 5   Court all records bearing on the merits of Petitioner’s claims. The lodgments shall be
 6   accompanied by a notice of lodgment which shall be captioned “Notice of Lodgment in
 7   28 U.S.C. § 2254 Habeas Corpus Case — To Be Sent to Clerk’s Office.” Respondent
 8   shall not combine separate pleadings, orders or other items into a combined lodgment
 9   entry. Each item shall be numbered separately and sequentially.
10         6.     Petitioner may file a traverse to matters raised in the answer no later than
11   July 29, 2020. Any traverse by Petitioner (a) shall state whether Petitioner admits or
12   denies each allegation of fact contained in the answer; (b) shall be limited to facts or
13   arguments responsive to matters raised in the answer; and (c) shall not raise new grounds
14   for relief that were not asserted in the Petition. Grounds for relief withheld until the
15   traverse will not be considered. No traverse shall exceed ten (10) pages in length absent
16   advance leave of Court for good cause shown.
17         7.     A request by a party for an extension of time within which to file any of the
18   pleadings required by this Order should be made in advance of the due date of the
19   pleading, and the Court will grant such a request only upon a showing of good cause.
20   Any such request shall be accompanied by a declaration under penalty of perjury
21   explaining why an extension of time is necessary.
22         8.     Unless otherwise ordered by the Court, this case shall be deemed submitted
23   on the day following the date Petitioner’s opposition to a motion to dismiss and/or his
24   traverse is due.
25         9.     Every document delivered to the Court must include a certificate of service
26   attesting that a copy of such document was served on opposing counsel (or on the
27   opposing party, if such party is not represented by counsel). Any document delivered to
28   ///

                                                   3
                                                                                 3:20-cv-0447-JLS-KSC
     Case 3:20-cv-00447-JLS-KSC Document 5 Filed 04/21/20 PageID.195 Page 4 of 4



 1   the Court without a certificate of service will be returned to the submitting party and
 2   disregarded by the Court.
 3         10.    Petitioner shall immediately notify the Court and counsel for Respondent of
 4   any change of Petitioner’s address. If Petitioner fails to keep the Court informed of
 5   where Petitioner may be contacted, this action will be subject to dismissal for failure to
 6   prosecute.
 7         IT IS SO ORDERED.
 8   Dated: April 21, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                3:20-cv-0447-JLS-KSC
